Filed 11/19/21 Davidson v. Hopps CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


JOANNE SNYDER DAVIDSON,                                                      2d Civ. No. B309427
                                                                         (Super. Ct. No. 17CV02310)
  Plaintiff, Cross-defendant and                                           (Santa Barbara County)
Respondent,

v.

ROBERT A. HOPPS,

  Defendant, Cross-complainant and
Appellant.


             Robert A. Hopps appeals a judgment entered by
default in favor of Joanne Snyder Davidson. We affirm.
      This appeal concerns a legal malpractice action against
Hopps asserting that he committed professional negligence
during representation of Davidson in a lawsuit against her
former husband, Barry Snyder. Following procedural wrangling
in the present action between Hopps and Davidson, Hopps did
not appear at trial. The trial court then heard testimony from
Davidson and entered a default judgment for $71,524, plus costs.
Hopps now appeals the judgment and, in part, argues that he did
not receive sufficient notice of trial. We reject this and other
arguments.
             FACTUAL AND PROCEDURAL HISTORY
        In 2011, Davidson sought legal representation from Hopps
to file a lawsuit against Snyder regarding his claimed promises to
pay college expenses for their two sons. In 2012, Davidson filed
an action against Snyder (“underlying action”) for breach of
contract. Davidson repeatedly failed to comply with discovery
requests and orders, however, and the trial court dismissed her
lawsuit as a sanction.
        Davidson appealed. In an unpublished opinion, we
concluded that the trial court abused its discretion by dismissing
the underlying action without first imposing less severe
sanctions. (Snyder v. Snyder (Aug. 23, 2016, B264773).) We
reversed the judgment. Upon remand, Davidson voluntarily
dismissed her action as barred by the statute of limitations. She
later testified that the action should have been timely filed
“shortly after [she] hired Mr. Hopps.”
        On May 26, 2017, Davidson filed this legal malpractice
action against Hopps. Among other things, she alleged that
Hopps failed to inform her regarding discovery requests,
discovery disputes, and trial court discovery orders. Hopps
answered Davidson’s unverified complaint with a general denial,
and also filed a cross-complaint for $7,614 in unpaid legal fees.
The cross-complaint was purportedly verified, but Davidson
asserted the verification was defective. She filed a non-verified
answer to the cross-complaint.
        Hopps then sought entry of a default judgment on the
cross-complaint. Following a hearing, the trial court determined




                                2
that the cross-complaint served on Davidson was not verified, i.e.,
“under penalty of perjury.” (Code Civ. Pro., § 446, subd. (a).)1
Thus, Davidson’s answer to the cross-complaint need not have
been verified. The court then denied Hopps’s motion for a default
judgment on the cross-complaint.
                        Change of Addresses
       On November 19, 2018, Hopps filed a notice of change of
address to “O” Street in Lompoc. The notice stated that his
address had changed on November 1, 2018.
       On July 7, 2020, five months following trial, Hopps filed a
notice of change of address to Woodside Drive in San Luis Obispo.
The notice stated that his address had changed on January 1,
2019, approximately one and one-half years earlier.
                               Trial
       The court set a February 3, 2020, trial date on Davidson’s
September 16, 2019, ex parte application for a trial continuance.
Hopps did not appear at the hearing but Davidson sent notice of
the application to Hopps’s e-mail address and Lompoc address.
       At trial, Davidson sought damages for attorney fees and
expenses for prosecuting the prior successful appeal,
reimbursement for her sons’ college expenses, and return of
$3,000 in legal fees paid to Hopps. Following her testimony, the
court awarded Davidson $71,524 damages and entered judgment
in her favor on the cross-complaint.
       On appeal, Hopps contends that: 1) he did not receive
notice of the February 3, 2020, trial date; 2) the trial court abused
its discretion by imposing $750 discovery sanctions; 3) the trial
court erred by not entering default on the cross-complaint; and 4)

      All further statutory references are to the Code of Civil
      1

Procedure.



                                 3
the trial court erred by imposing $500 sanctions for his non-
appearance at the mandatory settlement conference and failure
to file a settlement conference statement.
                           DISCUSSION
                                  I.
        Hopps argues that the trial court entered a default
judgment without providing him notice of trial and an
opportunity to be heard.
        Davidson obtained the February 3, 2020, trial date at her
September 16, 2019, ex parte application for a trial continuance.
The ex parte application for a 60-day continuance rested upon the
good cause of medical necessity. Davidson had sought a
stipulation to continue trial but Hopps did not respond to e-mail
or correspondence mailed to his Lompoc address. Davidson also
provided telephone notice and left a message regarding the trial
continuance request. The trial court’s order setting the February
3, 2020, trial date was sent to Hopps’s Lompoc address as well as
his e-mail address. Hopps did not respond or appear at trial.
Neither did Hopps move to set aside the default judgment based
upon lack of actual notice. Under the circumstances, Hopps
received sufficient actual notice to apprise him of the new trial
date.
                                 II.
        Hopps contends that the trial court erred by granting
Davidson’s motion to compel discovery responses and imposing
$750 sanctions.
        In response to Davidson’s motion to compel document
production and further responses, the trial court ruled that
Hopps had sufficiently complied in part and that certain
documents had been filed with the court and were available to




                                4
Davidson. As to other discovery demands, Hopps had two weeks
to comply. We review the court’s grant or denial of a motion to
compel discovery for an abuse of discretion. (Williams v. Superior
Court (2017) 3 Cal.5th 531, 540.) The court has “wide discretion”
to allow or prohibit discovery. (Ibid.) We grant the court “an
appropriate degree of trial court latitude in the exercise of that
discretion.” (Ibid.)
       Here the trial court considered each discovery request
individually and determined that certain documents were already
available to Davidson and that Hopps had sufficiently responded
to some of the requests. As to others, the court ordered him to
comply and imposed $750 sanctions. The court’s order is
reasonable and not an abuse of its discretion.
                                  III.
       Hopps argues that the trial court erred by denying his
motion to enter default concerning the cross-complaint and
Davidson’s failure to file a verified answer thereto.
       In opposition to Hopps’s motion, Davidson’s counsel
declared that the document received by his office did not contain
the phrase “under penalty of perjury.” In ruling on Hopps’s
motion, the trial court decided that the cross-complaint served on
Davidson did not contain the requisite verification language,
“under penalty of perjury.” (§§ 446, subd. (a), 2015.5.) The copy
of the cross-complaint filed with the court, however, did contain
the required language. The court impliedly determined that
counsel’s declaration was credible and that the two copies of the
cross-complaint differed. (Shamblin v. Brattain (1988) 44 Cal.3d
474, 479 [trial court may determine credibility of declarations
and affidavits].) Having served an unverified cross-complaint on
Davidson, a verified answer was not required. (§ 446.)




                                5
                                   IV.
        Hopps challenges the trial court’s imposition of $500
sanctions for his failure to file a mandatory settlement conference
statement and attend the settlement conference.
        A sanctions order against an attorney pursuant to section
177.5 is tested for an abuse of discretion. (People v. Landers
(2019) 31 Cal.App.5th 288, 303.) The court abuses its discretion
if its sanction order is unreasonable. (Ibid.) Here the court found
that Hopps did not appear at alternate dispute resolution
hearings or the settlement conference. He also did not file a
mandatory settlement conference statement. Under the
circumstances, the court’s sanction order is reasonable and not an
abuse of discretion.
                           DISPOSITION
        The judgment is affirmed. Costs are awarded to
respondent.
        NOT TO BE PUBLISHED.




                                    GILBERT, P. J.
We concur:



             YEGAN, J.



             PERREN, J.




                                6
                    Donna D. Geck, Judge

           Superior Court County of Santa Barbara

               ______________________________



     Robert Hopps, in pro. per., for Defendant and Appellant.
     Haffner Law Group and Matthew M. Haffner for Plaintiff
and Respondent.




                               7